Moyer, C.J.,
dissenting. Because the evidence in this case is insufficient to permit a finding of “prior calculation and design,” a necessary element for the offense of aggravated murder in R.C. 2903.01(A), I would set aside Taylor’s conviction for aggravated murder and the resulting death sentence. Therefore, I respectfully dissent.
As the majority observes, in 1974 the General Assembly reclassified first-degree murder as “aggravated murder” and substituted a requirement of “prior calculation and design” to replace the more traditional requirement of “deliberate and premeditated malice.” (134 Ohio Laws, Part II, 1866, 1900, Am.Sub. H.B. No. 511.) See State v. Jenkins (1976), 48 Ohio App.2d 99, 2 O.O.3d 73, 355 N.E.2d 825. R.C. 2903.01(A), amended in 1981, retained the term “prior calcula*35tion and design” as a necessary element of aggravated murder. (139 Ohio Laws, Part I, 1, 3.)
According to the 1973 Technical Committee Comment to Am. Sub. H.B. No. 511, R.C. 2903.01 “restates the former crime of premeditated murder so as to embody the classic concept of the planned, cold-blooded killing while discarding the notion that only an instant’s prior deliberation is necessary.”
In State v. Cotton (1978), 56 Ohio St.2d 8, 10 O.O.3d 4, 381 N.E.2d 190, at paragraph one of the syllabus, we agreed that “ ‘prior calculation and design’ is a more stringent element than the ‘deliberate and premeditated malice’ which was required under prior law.” The General Assembly’s apparent intention “was to require more than the few moments of deliberation permitted in common law interpretations of the former murder statute, and to require a scheme designed to implement the calculated decision to kill.” Cotton at 11, 10 O.O.3d at 6, 381 N.E.2d at 193. Also, in Cotton, we held that “[instantaneous deliberation is not sufficient to constitute ‘prior calculation and design.’ ” Cotton, at paragraph two of the syllabus. I would reiterate that holding today.
Taylor asserts in this case that the evidence is insufficient to permit a finding of prior calculation and design. I agree. When the evidence is viewed in a light most favorable to the prosecution, as required by State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus, I believe the jury could not have reasonably found the required element of prior calculation and design.
In State v. Jenkins, 48 Ohio App.2d at 102, 2 O.O.3d at 75, 355 N.E.2d at 828, the court of appeals set out three factors to be considered in determining the existence of prior calculation and design: (1) Did the accused and victim know each other, and if so, was that relationship strained? (2) Did the accused give thought or preparation to choosing the murder weapon or murder site? and (3) Was the act drawn out or “an almost instantaneous eruption of events”?
The evidence here showed only two or three minutes had passed between the jukebox confrontation and the time when Taylor shot Marion “Donny” Alexander. According to a barmaid, Donny and Taylor glared at each other “for a couple of seconds” when Taylor told Donny to “[p]ut your own dollar in there.” The men glared at each other a “couple of more seconds” before Sandra Paul (“Sandra”) 'walked back to where Taylor was sitting. According to Darlene Youngblood, there “wasn’t a minute” between when Taylor last told Donny to “[p]ut your own * * * dollar in the box,” and when Taylor told Sandra, “Let’s go.” Shortly thereafter, Sandra got up to leave, Taylor followed her, and then shot Donny on the way out in “maybe about a minute.”
Admittedly, Sandra had introduced Taylor to Donny in the same bar some time before the night of the murder. When Donny had met Taylor then, Donny privately warned Sandra not to “be bringing him [Taylor] in my bar.” Sandra *36claimed she only told Taylor about the warning later. According to Taylor, Donny had a “nasty attitude” and elbowed him when they previously met. Thus, Donny and Taylor had met before, and their relationship was strained.
On the night of the murder, defense witnesses claimed Donny was loud and boisterous. Taylor testified he thought Donny tried to humiliate him by flashing around a big roll of money and saying, “If a nig * * * ain’t got no money, he ain’t shit.” Donny also “stared” at Sandra and Taylor when they were dancing earlier that night.
While this evidence indicates a strained relationship between Taylor and Donny, the evidence does not establish, beyond a reasonable doubt, that Taylor had planned to kill Donny. It is equally plausible that their encounter at the bar that night was totally coincidental. Significantly, Donny was not even at the bar when Taylor arrived. No evidence was introduced that Taylor chose that bar as a murder site, or that he lay in ambush for Donny, or that he even knew Donny would be there that particular evening. See State v. Jenkins, supra.
After the jukebox incident, David Roseborough claimed that Donny called Taylor a “bitch” and a “punk, hip mother fucker” and invited him several times to fight. Donny also told Taylor, “Mother fucker, these are my friends up here * * * [in this bar]. I say and do what I want to do in here.” As Sandra left the bar, Donny reportedly told her, “Bitch, I told you not to bring this mother fucker up here to my bar.”
Despite these circumstances, I would hold the evidence insufficient to permit a finding that Taylor engaged in more than “instantaneous deliberation” in planning to kill Donny, as Cotton requires. Evidence of bad blood or a strained relationship between persons is simply not, by itself, sufficient to show that one planned to kill another. While Taylor did take a gun to Club Seville, the prosecution never claimed at trial that when he did so, he planned or intended to kill Donny. See State v. Jenkins. Up to the very moment of the jukebox incident, Donny and Taylor had not confronted each other. The time between the jukebox incident and the shooting was very short, two or three minutes at most. No evidence exists that Taylor planned and deliberated to kill Donny in that brief space of time. In fact, Taylor had expressed his intention to leave the bar, and actually began to leave, after the jukebox incident. This case simply falls short of the degree of calculation envisioned by the General Assembly when it adopted the term “prior calculation and design” effective in 1974 as part of Am.Sub.H.B. No. 511.
Taylor did shoot Donny seven times, including several times as Donny was lying on the floor. That fact demonstrates Taylor’s anger at the moment and proves beyond a reasonable doubt that he intentionally killed Donny. Such intent, however, is not the equivalent of prior calculation and design.
*37When the General Assembly adopted the more stringent “prior calculation and design” requirement, its precise purpose was to distinguish short-lived eruptions of violence from the more traditional first-degree premeditated and planned killings. The evidence adduced at trial indicates the altercation that resulted in Donny Alexander’s death was “an almost instantaneous eruption of events.” State v. Jenkins. Established Ohio law requires more than instantaneous deliberation to support a finding of prior calculation and design. Cotton.
Accordingly, I would reverse the court of appeals’ judgment affirming Taylor’s guilt of the offense of aggravated murder and vacate his sentence of death.
Pfeifer, J., concurs in the foregoing dissenting opinion.